Poch, J. This claim coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises: The Court finds that this claim is for property damage. An investigation of this claim by the Department of Corrections determined that a total amount of $78.76 (seventy eight dollars and seventy six cents) is due and owing to Claimant pursuant to Claimant’s complaint. (A copy of said report being attached to the joint stipulation of the parties.) It is hereby ordered that the sum of $78.76 (seventy eight dollars and seventy six cents) be and is hereby awarded to claimant, Bernard Chlapecka, in full satisfaction of any and all claims hereby presented to the State of Illinois.